United States District Court

NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
BRADLEY KELLER, #2207031 §
8
v. § CASE NO, 3:19-CV-0905-S-BH
§
DALLAS COUNTY JAIL §
ORDER

After reviewing all relevant matters of record in this case, including the Findings,
Conclusions, and Recommendation of the United States Magistrate Judge and any objections
thereto, in accordance with 28 U.S.C. § 636(b)(1), the Court is of the opinion that the Findings and
Conclusions of the Magistrate Judge are correct and they are accepted as the Findings and
Conclusions of the Court. For the reasons stated in the Findings, Conclusions, and
Recommendation of the United States Magistrate Judge, the pro se prisoner plaintiff's complaint
should be dismissed as malicious without prejudice to his prosecution of his pending lawsuit,
Keller vy. Dallas County Jail, No, 3:19-CV-904-N (N.D. Tex. Apr. 8, 2019),

SO ORDERED.

SIGNED July 76, 2019.

  

che

UNITED STATES DISTRICT JUDGE

 

 
